PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/941,927
Filing Date: 30 Mar 2018
Appellant(s): Bell et al.



__________________
Joshua G. McCoy
Reg. No. 70,307
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/28/2020, appealing from the Non-Final Rejection filed 03/06/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Non-Final Office Action dated 03/06/2020 from which the appeal is taken is being maintained by the examiner. No new grounds of rejection have been made.

The following ground(s) of rejection are applicable to the appealed claims.
(A) Claims 16, 17, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Fujihara et al. (U.S. 2009/0304891 A1) in view of Morita et al. (U.S. 2011/0183056 A1), Lee et al. (hereinafter “Lee II”) (U.S. 2008/0226770 A1) and Markosyan et al. (WO 2013/036366 A1).
Regarding claim 16, Fujihara et al. discloses a ready-to-drink diet cola beverage product ([0018], [0040]) comprising carbonated water ([0040]), D-psicose in at least a sweetening amount, erythritol in at least a sweetening amount but not more than 3.5 wt%, acidulant comprising at least one acid (citric acid), flavoring and sweetener component (Stevia) ([0081], Table 15, Test Examples 2 and 3; [0029]-[0030]). The use of cola flavor is effectively disclosed, since the invention may be used to produce a cola ([0040]).
Fujihara et al. does not explicitly disclose (i) the D-psicose concentration as being not more than 2.1 wt.%, (ii) the beverage as comprising about 50-300 ppm rebaudioside M, as well as rebaudioside D in a weight ratio of about 1.5 parts rebaudioside M to 1.05 parts rebaudioside D and rebaudioside A in a weight ratio of about 1.5 parts rebaudioside M to 0.45 parts rebaudioside A, or (iii) the pH of the beverage product as being from 3.0-3.5.
However, Morita et al. discloses that rebaudioside M, rebaudioside A and rebaudioside D are all considered stevia sweeteners ([0014], [0020], [0032], [0039]) that are all useful as 
Since Fujihara et al. discloses generally that the comestible may comprise a stevia sweetener but does not provide detailed instruction regarding what type of stevia sweetener should be used and Morita et al. teaches that all three rebaudioside components are useful as sweeteners for beverages, a skilled practitioner would find the incorporation of rebaudioside M, rebaudioside A and rebaudioside D as sweeteners into the comestible of Fujihara et al. to be obvious. As for the rebaudioside M concentration, the test examples of Fujihara et al. have stevia contents of 50 and 100 ppm ([0081], Table 15, Test Examples 2 and 3). A skilled practitioner would find the incorporation of rebaudioside M at a comparable concentration to be obvious in the expectation that a desirable sweetness would be obtained (see Lee II, [0022], which indicates steviol glycosides have roughly equivalent potency) in the resultant beverage. As such, the claimed range of about 50 to 300 ppm rebaudioside M in the beverage is considered obvious to a skilled practitioner. Fujihara et al. further discloses more broadly that the concentration of the high-intensity sweetener may range from 0.008 to 5 parts per 100 parts of D-psicose ([0032]). Test Examples 2 and 3 have a high-intensity sweetener concentration of 0.15 and 0.05 parts per 100 parts D-psicose, respectively (e.g., 100/6.67 * 0.01 = 0.15) ([0081]). According to the range disclosed, then, the high-intensity sweetener concentration may be much higher. A skilled practitioner incorporating a higher rebaudioside content would concurrently lower the D-psicose content to account for the higher sweetness intensity. Thus, a range of D-psicose concentrations ranging from 10% w/w (Test Example 3) down to 0% w/w (Comparative Example 2) ([0081]) is considered obvious, since adjusting the concentration of the rebaudioside components to account 
As for the ratios of rebaudiosides D and A to rebaudioside M, the claimed ratios implicitly require a ratio of rebaudioside D to rebaudioside A of 7:3 (i.e., 1.05:0.45 = 7:3). Considering such a ratio of rebaudioside D to rebaudioside A, Markosyan et al. suggests that a 7:3 mixture of rebaudioside D to rebaudioside A has better solubility than rebaudioside D alone (P7, L10-L24; P8, Table 2, Solutions #1 and #2; P5, L19-L20, where the combination of rebaudioside A and rebaudioside D has a solubility of about 0.5%), which has a low solubility from about 0.01-0.05% (P4, L27-L29). Since the use of rebaudioside D as a sweetening component would involve dissolving it in solution (Fujihara et al., [0033], where the sweetener product may be an aqueous solution), a skilled practitioner would be motivated to consult Markosyan et al. to incorporate instructions for improving the solubility of rebaudioside D. As such, the incorporation of a 7:3 mixture of rebaudioside D to rebaudioside A in the stevia sweetener of Fujihara et al. would be obvious to a skilled practitioner in order to better ensure the dissolution of rebaudioside D as suggested in Markosyan et al.
As for the concentration of the rebaudioside D/rebaudioside A mixture relative to rebaudioside M, a skilled practitioner would find combining two high-intensity sweeteners in equal amounts to be obvious, since such a ratio would be a natural starting point for determining the suitability of a particular mixture for achieving a desirable taste. Further, a skilled practitioner would expect that combining the rebaudioside D/rebaudioside A mixture in an equal amount with the rebaudioside M mixture, while reducing the rebaudioside M in the mixture by roughly half to account for the sweetness contributed by the rebaudioside D/rebaudioside A mixture, would result in a roughly consistent overall sweetness intensity, such that the stevia 
Regarding the pH, Lee II discloses the production of a beverage that is a carbonated soft drink ([0008]) that comprises erythritol and rebaudioside A, wherein the pH is in a range of about 2.8 to 3.3 ([0007]).
It would have been obvious to one having ordinary skill in the art to produce the beverage of Fujihara et al. as modified by Morita et al. that had a pH in the range of 3.0-3.5, since Fujihara et al. discloses the method is suited for producing carbonated drinks such as cola and Lee II discloses such pH values are optimized to enhance beverage flavor ([0020]).
Regarding claim 17, the previous analysis regarding claim 16 renders a ready-to-drink diet cola beverage comprising carbonated water, at least a sweetening amount but not more than 2.1 wt% D-psicose, at least a sweetening amount but not more than 3.5 wt% erythritol, an acidulant, cola flavoring, 50-100 ppm rebaudioside M, rebaudioside D in a ratio of 1.5 parts rebaudioside M : 1.05 parts rebaudioside D, and rebaudioside A in a ratio of 1.5 parts rebaudioside M : 0.45 parts rebaudioside A obvious to a skilled practitioner. Lee II further discloses the beverage product may be a syrup suitable to be diluted at 1 part syrup to 5 parts water ([0010], [0014]), which would be obvious in order to increase the efficiency related to see Lee II, [0022], which indicates steviol glycosides have roughly equivalent potency) in such a syrup and its corresponding diluted beverage. As such, the claimed range of 300 to 1800 ppm rebaudioside M in the syrup is considered obvious to a skilled practitioner. The ratios of rebaudiosides D, A and M would remain unchanged whether in the beverage syrup or the ready-to-drink beverage. Applying the same concentration factor to the D-psicose and erythritol components, multiplying the ranges claimed in claim 16 of up to 2.1 wt.% D-psicose and up to 3.5 wt.% erythritol results in ranges of up to 12.6 wt.% D-psicose and up to 21 wt.% erythritol. Such ranges would include concentrations of 120,000 ppm (i.e., 12 wt.%) for both D-psicose and erythritol. The claimed concentrations of D-psicose and erythritol in the beverage syrup are thus considered obvious.
As for claims 27 and 28, the prior analysis regarding claim 16 showed that a rebaudioside M concentration of 50 ppm would be obvious to a skilled practitioner, which renders the claimed concentrations of between about 50-200 ppm (claim 27) and about 50 ppm (claim 28) obvious to a skilled practitioner.
(B) Claims 18, 19, 21, 22, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Fujihara et al. (U.S. 2009/0304891 A1) in view of Morita et al. (U.S. 2011/0183056 A1), Lee et al. (hereinafter “Lee I”) (U.S. 7,579,032 B2) and Markosyan et al. (WO 2013/036366 A1).
Regarding claim 18, Fujihara et al. discloses a carbonated beverage ([0039]-[0040]) comprising D-psicose in at least a sweetening amount and erythritol in at least a sweetening amount but not more than 3.5 wt% ([0025]-[0026], [0029]-[0030], [0081]) that may additionally comprise a high-intensity sweetener that is a stevia sweetener ([0024], [0081]).
Fujihara et al. does not explicitly disclose (i) the D-psicose concentration as being not more than 2.1 wt%; (ii) the sweetener component as comprising about 50-600 ppm rebaudioside M, as well as rebaudioside D in a weight ratio of about 1.5 parts rebaudioside M to 1.05 parts rebaudioside D and rebaudioside A in a weight ratio of about 1.5 parts rebaudioside M to 0.45 parts rebaudioside A; or the comestible as being frozen.
However, Morita et al. discloses that rebaudioside M, rebaudioside A and rebaudioside D are all considered stevia sweeteners ([0014], [0020], [0032], [0039]) that are all useful as sweeteners in beverages ([0003], [0017], [0026], [0044]-[0045]). Markosyan et al. discloses a 7:3 mixture of rebaudioside D to rebaudioside A by weight (P7, L20-L23).
Since Fujihara et al. discloses generally that the comestible may comprise a stevia sweetener but does not provide detailed instruction regarding what type of stevia sweetener should be used and Morita et al. teaches that all three rebaudioside components are useful as sweeteners for beverages, a skilled practitioner would find the incorporation of rebaudioside M, rebaudioside A and rebaudioside D as sweeteners into the beverage of Fujihara et al. to be obvious. As for the rebaudioside M concentration, the test examples of Fujihara et al. have stevia see Lee II, [0022], which indicates steviol glycosides have roughly equivalent potency) in the resultant beverage. As such, the claimed range of about 50 to 600 ppm rebaudioside M in the beverage is considered obvious to a skilled practitioner. Fujihara et al. further discloses more broadly that the concentration of the high-intensity sweetener may range from 0.008 to 5 parts per 100 parts of D-psicose ([0032]). Test Examples 2 and 3 have a high-intensity sweetener concentration of 0.15 and 0.05 parts per 100 parts D-psicose, respectively (e.g., 100/6.67 * 0.01 = 0.15) ([0081]). According to the range disclosed, then, the high-intensity sweetener concentration may be much higher. A skilled practitioner incorporating a higher rebaudioside content would concurrently lower the D-psicose content to account for the higher sweetness intensity. Thus, a range of D-psicose concentrations ranging from 10% w/w (Test Example 3) down to 0% w/w (Comparative Example 2) ([0081]) is considered obvious, since adjusting the concentration of the rebaudioside components to account for any change in sweetness intensity would require only routine experimentation. As such, the claimed range of at least a sweetening amount to not more than 2.1% w/w is considered obvious.
As for the ratios of rebaudioside D and rebaudioside A to rebaudioside M, the claimed ratios implicitly require a ratio of rebaudioside D to rebaudioside A of 7:3 (i.e., 1.05:0.45 = 7:3). Considering such a ratio of rebaudioside D to rebaudioside A, Markosyan et al. suggests that a 7:3 mixture of rebaudioside D to rebaudioside A has better solubility than rebaudioside D alone (P7, L10-L24; P8, Table 2, Solutions #1 and #2; P5, L19-L20, where the combination of rebaudioside A and rebaudioside D has a solubility of about 0.5%), which has a low solubility from about 0.01-0.05% (P4, L27-L29). Since the use of rebaudioside D as a sweetening 
As for the concentration of the rebaudioside D/rebaudioside A mixture relative to rebaudioside M, a skilled practitioner would find combining two high-intensity sweeteners in equal amounts to be obvious, since such a ratio would be a natural starting point for determining the suitability of a particular mixture for achieving a desirable taste. Further, a skilled practitioner would expect that combining the rebaudioside D/rebaudioside A mixture in an equal amount with the rebaudioside M mixture, while reducing the rebaudioside M in the mixture by roughly half to account for the sweetness contributed by the rebaudioside D/rebaudioside A mixture, would result in a roughly consistent overall sweetness intensity, such that the stevia contents disclosed in Fujihara et al. of 50 and 100 ppm ([0081], Table 15, Test Examples 2 and 3), would be expected to be suited for a total amount of stevia sweetener comprising a mixture of individual steviol glycosides. A 1:1 ratio of rebaudioside M to a 7:3 mixture of rebaudioside D/rebaudioside A thus effectively constitutes a 1:0.7 ratio of rebaudioside M to rebaudioside D and a 1:0.3 ratio of rebaudioside M to rebaudioside A, which is equivalent to ratios of 1.5:1.05 of rebaudioside M to rebaudioside D and 1.5:0.45 of rebaudioside M to rebaudioside A. The claimed concentrations and ratios of all three rebaudioside components are thus considered obvious.

Since Fujihara et al. discloses the combination of D-psicose, erythritol and a high-intensity sweetener ([0025]) is suitable for both carbonated beverages and frozen products ([0039]-[0040]) and Lee I indicates such sweetener combinations are particularly suited for producing low-calorie frozen carbonated beverages due to the stabilizing effect of the erythritol and the sweetening effect from the high-intensity sweetener allowing for a lower required amount of sugar alcohol (C2, L20-L40), the production of a frozen carbonated beverage according to Lee I incorporating the sweetener combination disclosed in Fujihara et al. would be obvious to a skilled practitioner.
As for claim 19, Fujihara et al. discloses the beverage as further comprising a sweetening amount of thaumatin (taumatin) or monellin ([0026]).
As for claim 21, Fujihara et al. discloses the beverage product may further comprise fruit juice ([0040], [0086], Table 17).
As for claim 22, Fujihara et al. discloses that the invention may be used to produce a cola ([0040]), which effectively discloses the use of a cola flavoring.
As for claims 33 and 34, the prior analysis regarding claim 18 showed that a rebaudioside M concentration of 50 ppm would be obvious to a skilled practitioner, which renders the claimed concentrations of between about 50-200 ppm (claim 33) and about 50 ppm (claim 34) obvious to a skilled practitioner.

(C) Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fujihara et al. (U.S. 2009/0304891 A1) over Morita et al. (U.S. 2011/0183056 A1), Lee et al. (hereinafter “Lee I”) (U.S. 7,579,032 B2) and Markosyan et al. (WO 2013/036366 A1) as applied to claim 18 above, and further in view of Lee et al. (hereinafter “Lee II”) (U.S. 2008/0226770 A1).
Regarding claim 20, Fujihara et al., Morita et al., Lee I and Markosyan et al. disclose the beverage product of claim 18. Fujihara et al. also discloses the beverage product as being a beverage that may be a carbonated drink such as cola ([0040]).
The cited prior art does not explicitly disclose the beverage product as having a pH ranging from 3.0-3.5.
However, Lee II discloses the production of a beverage that is a carbonated soft drink ([0008]) that comprises erythritol and rebaudioside A, wherein the pH is in a range of about 2.8 to 3.3 ([0007]).
It would have been obvious to one having ordinary skill in the art to produce the beverage of Fujihara et al. as modified by Morita et al. and Lee I that had a pH in the range of 3.0-3.5, since Fujihara et al. discloses the method is suited for producing carbonated drinks such as cola and Lee II discloses such pH values are optimized to enhance beverage flavor ([0020]).

(D) Claims 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Fujihara et al. (U.S. 2009/0304891 A1) in view of Morita et al. (U.S. 2011/0183056 A1), Lee et al. (hereinafter “Lee II”) (U.S. 2008/0226770 A1) and Markosyan et al. (WO 2013/036366 A1) as applied to claim 16 above, and further in view of Prakash et al. (U.S. 2007/0128311 A1).

The cited prior art does not disclose the rebaudioside M concentration as being any of those claimed.
However, Prakash et al. discloses a composition comprising a high-potency sweetener that may be one of several rebaudiosides ([0048]) or a combinations of such steviol glycosides ([0068]), wherein the composition additionally comprises a sweet-taste improving composition that may be psicose ([0007], [0081], [0083]) and/or erythritol ([0007], [0081], [0095]). Prakash et al. discloses an embodiment wherein rebaudioside A is included in an amount of about 100 to 3,000 ppm with erythritol ([0859]). The composition may be in the form of a beverage ([0046]).
It would have been obvious to one having ordinary skill in the art to incorporate rebaudioside M into the product of Fujihara et al. at any of the claimed concentrations within the range of 100-300 ppm. First, Fujihara et al. discloses a preferred concentration range for the high intensity sweetener of 0.008 to 5 parts per 100 parts of D-psicose ([0032]). A skilled practitioner would recognize, though, that as the concentration of the high-intensity sweetener increased, the D-psicose concentration would have to decrease in order to maintain a consistent sweetness. The disclosed relative range for the high intensity sweetener is thus inadequate to elucidate an appropriate range of concentrations for the sweetener relative to the composition as a whole. A skilled practitioner would thus be motivated to consult Prakash et al. in order to determine appropriate concentrations for high-intensity sweetener concentrations in relation to the composition as a whole. Since Prakash et al. discloses rebaudioside A may be added in amounts of about 100-3,000 ppm ([0859]) and the reference is generally directed to similar subject matter involving the combination of high-intensity sweeteners with other components, such as psicose 

(E) Claims 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Fujihara et al. (U.S. 2009/0304891 A1) over Morita et al. (U.S. 2011/0183056 A1), Lee et al. (hereinafter “Lee I”) (U.S. 7,579,032 B2) and Markosyan et al. (WO 2013/036366 A1) as applied to claim 18 above, and further in view Prakash et al. (U.S. 2007/0128311 A1).
Regarding claims 29-32, Fujihara et al., Morita et al., Lee I and Markosyan et al. disclose the beverage product of claim 18.
The cited prior art does not disclose the rebaudioside M concentration as being any of those claimed.
However, Prakash et al. discloses a composition comprising a high-potency sweetener that may be one of several rebaudiosides ([0048]) or a combinations of such steviol glycosides ([0068]), wherein the composition additionally comprises a sweet-taste improving composition that may be psicose ([0007], [0081], [0083]) and/or erythritol ([0007], [0081], [0095]). Prakash et al. discloses an embodiment wherein rebaudioside A is included in an amount of about 100 to 3,000 ppm with erythritol ([0859]). The composition may be in the form of a beverage ([0046]).
.

(2) Response to Argument
Appellant first argued that the claim rejections rely on improper hindsight reasoning by breaking the claimed invention into its component parts and using the claimed invention as a roadmap (p. 8, ¶4 – p. 9, ¶2). Appellant asserted that a practitioner would not have had any reasonable expectation of success in preparing the claimed beverage (p. 9, ¶2).
However, any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning and such a reconstruction is proper, so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made and does not include knowledge gleaned only from the applicant's disclosure. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The primary reference, Fujihara et al. largely discloses the overall framework of the claimed beverage formulation, including the water, acidulant, cola flavoring, and then a sweetening component that includes D-psicose, erythritol, and stevia. The only claim elements that Fujihara et al. does not disclose are the pH, the D-psicose concentration and the specific mixture of steviol glycosides (i.e., rebaudiosides A, D, and M). The disclosure of a “stevia sweetener” in paragraph [0014] of Fujihara et al. in the context of other high-intensity sweeteners that are primarily artificial sweeteners would immediately suggest to a skilled practitioner that the “stevia sweetener” may comprise a mixture and/or purified steviol glycosides that have been well documented and extensively researched in the time period since Fujihara et al. was published (see, e.g., Morita et al., [0002]-[0004], [0014]). Examiner maintains that a skilled practitioner would be motivated to consult Morita et al. and Markosyan et al. for further instruction regarding suitable sweetener formulations that would fall under the designation of a “stevia sweetener” as taught in Fujihara et al. And then Lee II is relied on merely for its instruction related to the pH. Appellant has not specified which 
Further, Examiner maintains that a skilled practitioner would have had a reasonable expectation of success in combining known steviol glycosides that are known to be sweet to produce a mixture that is likewise sweet and subsequently sweetening a beverage at least in part via the addition of that mixture. Though individual steviol glycosides are known to have distinct taste profiles that may be modulated via the combination with other steviol glycosides, such modulation and optimization is considered to be well within the ordinary skill in the art, which Appellant apparently agrees with in asserting in the present specification at paragraphs [10], [22], and [23] that the beverages may comprise a number of additional high-intensity natural sweeteners, including rebaudiosides A, D, and M, as well as many others, with little limitation as to how such mixtures should be developed. Examiner thus maintains that a skilled practitioner would at least have a reasonable expectation of success in producing the claimed beverage.

Appellant next argued that the claim rejections erroneously rely on Example 8 of Fujihara et al. as a “lead formulation” or “reference composition” (p. 9, ¶3 – p. 10, ¶3). Appellant further argued that a skilled practitioner would not have selected Example 8 of Fujihara et al. for further modification because it is directed to a sour drink, which would not have been consulted when preparing a sweet drink (p. 11, ¶¶1-3).
As discussed in paragraphs 49-50 of the Office Action, MPEP 2123 I states: “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” Examiner thus maintains that reliance on Example Unigene actually supports Appellant’s proposition that “the Examiner must provide a reason that a skilled artisan would have selected the asserted prior art composition as a lead composition, or starting point, for further development efforts” (p. 10, ¶2). The citation instead merely states that “obviousness in the chemical arts is often based on a known compound” and “a lead compound is often used to show structural similarities.” A rejection format that is “often” used does not constitute any requirement that such a format be used. Examiner thus maintains that reliance on Fujihara et al. in the manner described in the present claim rejections is proper.
Even though Example 8 is described as being for the preparation of sour drinks ([0081]), the examples all still contain sweeteners and the drinks were evaluated at least in part on the basis of the start of sweetness and balanced sweetness ([0084]-[0085]). The drinks thus plainly exhibited a sweet taste. Further, of the first eight examples in Fujihara et al., Example 8 is the only one that incorporates stevia as a high-intensity sweetener. The preference of stevia, a natural sweetener, over artificial sweeteners like aspartame (Example 3), acesulfame K (Examples 4, 6 and 7), and sucralose (Examples 6 and 7) is extremely well known in the art according to consumer preferences and would lead a skilled practitioner to select Example 8 over the previous examples when selecting a composition for a sweetened beverage (see, e.g., Lee II, [0003], “there is consumer interest in beverages and other beverage products, such as beverage concentrates, etc. whose formulations make greater use of natural ingredients, that is, ingredients distilled, extracted, concentrated or similarly obtained from harvested plants and other naturally occurring sources, with limited or no further processing”). Further still, just because the drink is described as being sour does not mean it cannot simultaneously be sweet, which would be the 

Appellant continued by arguing that nothing in Fujihara et al. suggests reducing the D-psicose concentration to an amount within the claimed range, since all three test examples of Example 8 contained a higher D-psicose concentration than the claimed range (p. 12, ¶¶1-2).
As discussed in paragraph 52 of the Office Action, Fujihara et al. further discloses broadly that the concentration of the high-intensity sweetener may range from 0.008 to 5 parts per 100 parts of D-psicose ([0032]). Test Examples 2 and 3 have a high-intensity sweetener concentration of 0.15 and 0.05 parts per 100 parts D-psicose, respectively (e.g., 100/6.67 * 0.01 = 0.15) ([0081]). According to the range disclosed, then, the high-intensity sweetener concentration may be much higher. A skilled practitioner incorporating a higher high-intensity sweetener content would concurrently lower the D-psicose content to balance out the higher sweetness intensity imparted from the high-intensity sweetener. Examiner thus maintains that a range of D-psicose concentrations ranging from 10% w/w (Test Example 3) down to 0% w/w (Comparative Example 2) ([0081]) would be considered obvious, since adjusting the concentration of the rebaudioside components and the amount of D-psicose to account for any change in sweetness intensity would require only routine experimentation.

Id.
As discussed in paragraph 54 of the Office Action, Examiner maintains that the teaching in Morita et al. that all of rebaudiosides A, D, and M are known to be useful as sweeteners ([0014], [0020], [0032], [0039]) is adequate to deem the selection of a combination of those steviol glycosides obvious, regardless of the relative concentrations at which those components occur naturally in the plant material. Also, contrary to Appellant’s argument, Morita et al. states: “[i]n the generally planted Stevia variety, Stevioside (hereinafter ST) is the major component among the aforementioned sweet components, with a contained amount of Rebaudioside A (hereinafter RA) of around 40 weight% content” ([0003]). Further still, Morita et al. states: “depending on the variety there are various types such as those with Rebaudioside C being the major component” ([0003]). Appellant’s argument is thus simply based on an incorrect characterization of Morita et al.
The present specification even cites Morita et al. specifically and states:
Certain exemplary embodiments of the comestibles disclosed here comprising D-psicose and erythritol in combination together with at least one other food ingredient are diet cola CSDs comprising sweetener (additional to the D-psicose and erythritol), e.g., a potent natural sweetener. In some embodiments, as further discussed below, the additional sweetener comprises one or more rebaudiosides as sweeteners (i.e. in an amount sufficient to provide perceptible sweetening to the diet cola CSD), e.g., any of the sweet rebaudiosides disclosed in US Patent Application Publication No. 2011/0183056 of Morita et al. (U.S. patent application Ser. No. 13/122,232).

Paragraph [0010] (emphasis added). Appellant cannot fairly assert that Morita et al. is not relevant to the present claims, while specifically citing Morita et al. in the specification as an 
	As for the blend being a ternary blend of three sweeteners, Morita et al. discloses that rebaudioside M, rebaudioside A and rebaudioside D are all considered stevia sweeteners ([0014], [0020], [0032], [0039]) that are all useful as sweeteners in beverages ([0003], [0017], [0026], [0044]-[0045]). MPEP 2144.06 I states: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” Examiner thus maintains the general premise that the combination of rebaudiosides to form a mixed sweetener composition would be obvious to a skilled practitioner, regardless of whether Morita et al. specifically discloses a ternary blend of such sweeteners.

	Appellant also argued that Lee II does not support the proposition that “steviol glycosides have roughly equivalent potency”, since the reference allegedly shows that rebaudioside A can be up to 3 times more potent than stevioside (p. 14, ¶2). Appellant also asserted that Lee II is silent about the ratios at which two steviol glycosides can be blended. Id.
	However, Lee II discloses in the table at paragraph [0022] that stevioside is 100-250 times as sweet as sugar and rebaudioside A is 150-300 times as sweet as sugar. Because those ranges mostly overlap, Examiner maintains that Lee II is properly relied on as showing that steviol glycosides have roughly equivalent potency. Appellant has improperly compared the high end point for rebaudioside A and the low end point for stevioside to arrive at the 3x difference between sweetness intensities for the two components, which ignores the degree to which the 

	Appellant next argued that Markosyan et al. discloses that a combination of rebaudioside D and rebaudioside B exhibits better solubility and a better taste profile than a combination of rebaudioside D and rebaudioside A, which allegedly teaches away from the use of a blend of rebaudiosides A and D (p. 15, ¶¶2-3). Appellant asserted that the taste of a rebaudioside A/D cannot be disregarded because “a skilled artisan looking to prepare a blend would have considered each rebaudioside on its own merit, because each has its own unique flavor profile and properties” (p. 15, ¶3).
As discussed in paragraph 58 of the Office Action, MPEP 2123 I states “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” Thus, regardless of the teaching in the reference that a blend with rebaudioside B may best improve solubility, Markosyan et al. nonetheless also teaches the rebaudioside A blends may also improve solubility, though to a lesser degree. The combination of Markosyan et al. with the other three references is thus considered proper. Examiner further maintains that the taste of a blend of rebaudioside A and rebaudioside D is of minimal consequence when the blend is used in combination with other sweetener components, since the taste of the two individual components would be modulated by the additional sweetener components. Even if a practitioner would consider each rebaudioside was considered on its own blend of rebaudiosides B and D against a blend of rebaudiosides A and D.
Also, the present specification states at paragraph [0031]: “In certain embodiments of the beverage products and other food products disclosed here, rebaudioside M sweetener is used together with a combination of rebaudiosides (optionally referred to as soluble rebaudioside D or soluble Reb D) comprising about 70 wt. % rebaudioside D and 30 wt. % rebaudioside A, perhaps with traces of other steviol glycosides or other compounds. Soluble Reb D is commercially available from Pure Circle Limited.” Appellant cannot fairly assert that “a skilled artisan looking to prepare a blend would have considered each rebaudioside on its own merit, because each has its own unique flavor profile and properties” when their own specification indicates that the blend of rebaudiosides D and A was merely used because of its solubility attributes, and rebaudioside A was not considered on its own merit.
Lastly, Morita et al. discloses that the prevalence of rebaudioside A far exceeds that of rebaudioside B ([0003], [0055], Tables 4-6). Such a difference in concentrations of the glycosides in the plant leaves suggests rebaudioside A may be preferable over rebaudioside B for certain applications, even if it is considered to be inferior, simply due to availability or cost.

Appellant next argued that a skilled practitioner would have no reasonable expectation of success due to the high degree of unpredictability in the sweetener art (p. 16, ¶2). Specifically, Appellant asserted a rebaudioside M component would not be simply combined with a soluble rebaudioside D/rebaudioside A blend at a 1:1 ratio (p. 16, ¶3). Appellant alleges that the claimed concentrations of rebaudioside D and rebaudioside A are the result of individually selecting the 
As discussed in paragraph 60 of the Office Action, the specification does not support Appellant’s position. The rebaudioside A and rebaudioside D components were not individually selected but were instead combined at the claimed ratio only because they were commercially available in such a blend that improved the solubility of rebaudioside D ([31], [62]). The specification also teaches broadly that any number of additional sweeteners may simply be combined with the D-psicose/erythritol compositions ([22]). More specifically, a number of rebaudiosides are taught as simply being mixed in a wide range of ratios with rebaudioside M ([23]) with no indication as to how presently-claimed concentrations were determined to be critical. Such broad instruction does not evidence the sweetener art as being so “highly unpredictable” that determinations of appropriate blends are not made by simply combining and tasting various components. The present claims do not restrict the beverages to additionally comprising other sweeteners that would potentially overwhelm the taste profiles of the claimed steviol glycosides, which further undermines Appellant’s argument. Present claim 19 even requires the inclusion of any combination of a number of additional sweeteners in any amount above the sweetness detection threshold, again undermining Appellant’s argument that the alleged complexity of the art prevents any reasonable expectation of success. Examiner thus maintains that the present claim rejections relying on the obviousness of combining two known rebaudioside components in a 1:1 ratio is proper.

Appellant continued by arguing that Morita et al. never isolated rebaudioside M (p. 17, ¶2). Appellant asserted that the amount of rebaudioside A far surpassed the amount of 
As discussed in paragraph 62 of the Office Action, Morita et al. is interpreted as adequately teaching the noted rebaudiosides as being isolated and useful as sweeteners, including rebaudioside M. The separation of molecules via HPLC purification is considered a routine practice in the art, where separation of rebaudioside M from other components is thus considered within the normal skill in the art. Morita et al. also discusses the identified steviol glycosides as being individually useful as sweeteners ([0044], “even in case they are used as sweeteners”). The present specification also characterizes all of the rebaudiosides of Morita et al. as effectively being available as individual sweeteners ([10], “any of the sweet rebaudiosides disclosed in ... Morita et al.”; [22]), effectively admitting that Morita et al. discloses them as being useful as sweeteners. MPEP 2129. Morita et al. is thus considered adequate for disclosing rebaudioside M as an isolated sweetener. As for the compatibility of the three rebaudiosides, Examiner maintains that a skilled practitioner would reasonably expect that because they all originate from the same starting material (Morita et al., [0017], Table 1) the sweeteners would at least not be incompatible but instead would be either additive or synergistic when combined. Even if it may be later determined experimentally that two such components were not compatible, Examiner maintains that an initial expectation would be that the components would at least be compatible.

Appellant further argued that the claimed combination of rebaudiosides “is not equivalent to simply adding general ‘stevia’”, which can contain numerous steviol glycosides (p. 18, ¶3). 
As discussed in paragraph 62 of the Office Action, the claim rejections do not rely on the substitution of a blend of rebaudiosides M, D, and A in place of the “stevia sweetener” of Fujihara et al. on the basis that they are equivalent. Instead, the claim rejections rely on Examiner’s determination that a skilled practitioner reading the term “stevia sweetener” would be lead to consider the incorporation of purified steviol glycosides, either alone or as blends, in order to more finely modulate the taste profile of that sweetener component, as is well known in the art. As such, the incorporation of a blend of rebaudiosides M, D, and A was determined to be obvious. Further, Fujihara et al. discloses all of the D-psicose, erythritol and “Stevia” sweetener components ([0081]) in concentrations that are at or exceed the claimed concentrations, which undermines Appellant's argument as related to the complexity of combining these three components due to their combination already being disclosed in the prior art. 
As for the alleged complexity of the combination of the rebaudioside components, Appellant has not shown that the claimed combination is a ternary mixture that was specifically determined based on the consideration and optimization of each component individually. As explained previously herein, the specification shows that the claimed combination is simply the mixture of two rebaudioside components (rebaudioside M and “soluble rebaudioside D”) at a 1:1 ratio ([31], [62]). The claimed combination merely involves inserting such a blend as the “stevia” component of the mixture of Fujihara et al. Examiner maintains that the level of complexity of making such a blend does not amount to anything that should not be considered obvious, 

Appellant next argued that the claimed compositions exhibit unexpected results (p. 19, ¶4). Specifically, the claimed compositions as various concentrations exhibited more desirable taste attributes than rebaudioside M alone (p. 20, ¶1 – p. 21, ¶2). Appellant asserted that nothing in Fujihara et al. alone or in combination with the other references would have suggested such favorable results from a sweetener comprising at most 2.1% D-psicose (p. 22, ¶1).
As discussed in paragraphs 66-68 of the Office Action, MPEP 716.02(d) states: “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” The present claims utilize “comprising” as the transitional phrase, which does not preclude the beverages from containing other sweetening components. Absent any restriction from adding other sweeteners, Examiner maintains that data pertaining to taste attributes of sweeteners cannot be said to be commensurate in scope with the claims, since additional sweeteners may be added to the claimed compositions in amounts that would overwhelm the maximum claimed amounts of sweeteners in terms of the perception of taste attributes. As such, the asserted data is insufficient to show unexpected results that would overcome the present claim rejections due to the scope of the claims being broader than the scope of the asserted data.
The asserted data is also not commensurate in scope with the claims for at least the following reasons: (i) the D-psicose and erythritol concentrations are not shown in amounts that approach the sweetness detection threshold (which is within the scope of the claims) and no trend is evident that would support drawing any conclusion for compositions with those 
Beyond the issue of the discrepancy in scope between the data and the claims, the experimental design is also insufficient to show unexpected results adequate to overcome the present claim rejections. The only control tested was rebaudioside M alone, yet Prakash et al. (U.S. 2007/0128311 A1) teaches that both erythritol and D-psicose combined with steviol glycosides improves the taste attributes of the glycosides, as well as that blends of glycosides may be produced to offset undesirable tastes of individual glycosides ([0006], [0048], [0081], [0083], [0095], [0171]). Showing that blends of five sweetener components perform better when compared to rebaudioside M alone cannot be said to be unexpected, where the blends utilize known methods/combinations of components for mitigating undesirable taste attributes of single steviol glycosides, such as rebaudioside M. For all these reasons, Examiner maintains that the asserted data is insufficient for overcoming the present claim rejections.

For the rejections of claims 18-26 and 29-34, Appellant reasserted arguments relating to claims 16 and 17 (p. 22, ¶4; p. 23, ¶2; p. 24, ¶¶1-2) that have been addressed in full previously herein.
	Regarding claim 20, Appellant also argued that Prakash et al. is silent regarding rebaudioside M (p. 24, ¶1).


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793

Conferees:
/EMILY M LE/Supervisory Patent Examiner, Art Unit 1793        
                                                                                                                                                                                                /Michele L Jacobson/Primary Examiner                                                                                                                                                                                                       
Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.